DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
 	Receipt of Applicant’s remarks and amended claims filed on February 28, 2022 is acknowledged. Claims 21-32 are pending in this application. Claims 1-20 are cancelled. No claims have been amended. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claims 6, 9, 11, 14, and 17 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicant’s cancelation of the claims. 
Claim Rejections - 35 USC § 103
The rejection of claim 1-5, 7-8, 10, 12-13, 15-16, 18, and 20 under 35 U.S.C. 103 as being unpatentable over Van Lengerich (US 6,190,591) has been withdawn in view of Applicant’s cancellation of the claims. 
The rejection of claim 1-5, 7-8, 10, 12-13, 15-16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Van Lengerich (US 6,190,591) in view of Wright et al. (Medical management of diabetic retinopathy: Fenofibrate and ACCORD eye studies, Eye (2011) 25, 843-849) has been withdawn in view of Applicant’s cancellation of the claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Van Lengerich (US 6,190,591). Van Lengerich discloses controlled release, discreet, solid particles which contain an encapsulated and/or embedded component. 
Examples of encapsulated components include clofibrate, gemfibrozil, etofibrate, fenofibrate, for example (column 9, line 49 through column 13, line 49), which are fibrates and agonists of (PPAR). 
The encapsulated component can be present in the amount of 1% to 85% by weight, based upon the weight of the matrix ingredient (column 13, lines 56-60). 
	The matrix materials include plasticizable biopolymers such as polyvinylpyrrolidone, polyvinyl alcohols, cellulose esters, cellulose ethers, and polyethylene glycol (column 7, lines 54-65).  Additional ingredients include synthetic polymers such as polyolefins including polyethylene or polypropylene, polyvinyl chloride, polyvinyl acetate, and derivatives thereof (column 8, lines 43-45). 
	The encapsulant component is admixed with the matrix material (column 16, lines 26-28). 
Applicant’s attention is directed to Figure 4 which discloses the particle of van Lengerich.
Examples of coating materials include zein, pectin, shellac, gelatin, fats, oils, waxes, emulsifiers, starches, chitosan, chitin, and mixtures thereof (column 13, line 62 through column 14, line 9). It is disclosed the primary and secondary coating can be the same or different compositions (Figure 4).  
Van Lengerich does not disclose the polymers recited in the instant claims. While the prior art discloses a wide range of polymers in the matrix materials, it does not disclose the particular polymers recited in the claims. There is no suggestion or motivation with the art to substitute the agents listed in the claims for those recited in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615